Per curiam.
A formal complaint was brought against attorney Jacquelyn I. Turner alleging violations of Standards 4, 44 and 68 of Bar Rule 4-102, and a Special Master was appointed to hear the allegations. The respondent was personally served with a copy of the formal complaint, but failed to file any answer or to obtain an extension of time to do so. The State Bar filed a motion for default under Bar Rule 4-212 (a), and on December 11, 1986, respondent and counsel for the State Bar appeared and argued the motion. At the hearing the respondent requested that she be allowed to voluntarily surrender her license to practice law rather than be disbarred. The Special Master granted the motion for default and entered findings of fact and conclusions of law.
According to the Special Master’s findings, on or about October 1, 1984, Betty Browning retained respondent to represent her in a disability claim against Charter Medical Corporation and authorized her to file suit. The respondent assured her client that suit had been filed against Charter Medical; that interrogatories had been filed; and that a hearing had been set for December 13, 1985. She further informed her client, on December 12, 1985, that the alleged December 13 hearing had been postponed and had been rescheduled for February 21, 1986. Thereafter, Respondent represented to her client that the alleged February 21, 1986, hearing was continued indefinitely. In fact, however, respondent had never filed suit against Charter Medical on behalf of Browning.
The Special Master further found that the respondent failed to respond properly to disciplinary authorities during the investigation into her misconduct.
Based upon the foregoing, the Special Master found violations of Standards 4, 44, and 68, and recommended that the respondent be disbarred from the practice of law or that, in the alternative, she be allowed to voluntarily surrender her license to practice law.
The Review Panel of the State Disciplinary Board considered the record in this matter and recommended that the respondent be allowed to voluntarily surrender her license to practice law. We accept this recommendation, and order that Jacquelyn I. Turner be hereby stricken from the roll of attorneys.

All the Justices concur.